UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2115



In Re:   SILVER CLIPPER, INCORPORATED,

                                                            Debtor.

- - - - - - - - - - - - - - - - - - -

SILVER CLIPPER, INCORPORATED,

                                                Debtor - Appellant,

           versus


GEORGE W. LIEBMANN,

                                                Trustee - Appellee.


                             No. 03-2116



In Re:   SILVER CLIPPER, INCORPORATED,

                                                            Debtor.

- - - - - - - - - - - - - - - - - - -


RON MORGAN,

                                              Claimant - Appellant,

           versus


GEORGE W. LIEBMANN,

                                                Trustee - Appellee.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1730-AMD; CA-03-1729-AMD; BK-01-5-9209-SD)


Submitted:   April 21, 2004                   Decided:   May 18, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Stolarz, Baltimore, Maryland, for Appellants. Orbie R.
Shively, LIEBMANN & SHIVELY, P.A., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Silver   Clipper,   Inc.,     and   Ron   Morgan,   the    sole

shareholder of Silver Clipper, appeal from the district court’s

order   affirming   the   bankruptcy   court’s    order   approving    the

settlement of the claims of Kirk Carter and Reginald Fitzgerald

against Silver Clipper.    We have reviewed the record, the parties’

briefs, and the lower courts’ opinions and find no reversible

error. See Protective Comm. for Indep. Stockholders of TMT Trailer

Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25 (1968). Accordingly,

we affirm for the reasons stated by the district court.        See Silver

Clipper, Inc. v. Liebmann, Nos. CA-03-1730-AMD; CA-03-1729-AMD; BK-

01-5-9209-SD (D. Md. Aug. 22, 2003).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 3 -